PER CURIAM: *
Counsel appointed to represent Aldemar Reyna-Jimenez has moved for leave to *233withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Reyna-Jimenez has filed a response to counsel’s motion.
Our review of counsel’s brief, Reyna-Jimenez’s response, and the record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *233published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.